Citation Nr: 0739288	
Decision Date: 12/13/07    Archive Date: 12/19/07

DOCKET NO.  07-12 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased disability rating for 
thoracolumbar spine strain with sciatic radiculopathy, 
currently rated as 20 percent disabling, to include 
entitlement to separate ratings for each lower extremity.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from January 1983 to 
September 2004.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2006 rating decision by the Waco, Texas 
Regional Office (RO) of the United States Department of 
Veterans Affairs (VA).  In that decision, the RO denied an 
increase above a 20 percent disability rating for 
thoracolumbar spine strain with sciatic radiculopathy.  In a 
July 2007 statement, the veteran wrote that he wished to 
withdraw his appeal.


FINDINGS OF FACT

1.  The veteran had pending on appeal before the Board a 
claim for an increased rating for thoracolumbar spine strain 
with sciatic radiculopathy, to include separate ratings for 
each lower extremity.

2.  In a July 2007 statement, prior to the promulgation of a 
decision in this appeal, the veteran requested to withdraw 
his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
appellant have been met.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.202, 20.204(b) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  

In a July 2007 statement, the veteran wrote that he wished to 
withdraw his appeal.  There is no remaining allegation of 
error of fact or law for appellate consideration.  Therefore, 
the appeal is withdrawn.  Accordingly, the Board does not 
have jurisdiction to review that appeal, and it is dismissed.


ORDER

The appeal is dismissed.




____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


